Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-8, 10-14, 16-21, 23 are pending in the current application.  Applicant is reminded claim amendments are governed by 37 C.F.R. 1.121.  The status identifiers are incorrect for some claims.  Claims that are listed as Withdrawn have been examined.
2.	This application is a 371 of PCT/IN2019/050070 01/30/2019 and claims priority to INDIA 201821003879 02/01/2018.
Response to Arguments/Amendments
3.	The objections to claims 1-8, 10-14, 16-21, 23 for various English language usage errors and informalities related to spelling are withdrawn based upon the amendments. The objection to claims 21 and 23 under 37 CFR 1.75(c) as being in improper form as a multiple dependent claim is withdrawn based upon the amendments. 
The rejection of claims 8, 10-13, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.  Applicants’ representative’s arguments submitted on January 10, 2022 have been fully considered but are unpersuasive.
The rejection of claims 1-8, 10-13, 21, 23 is under 35 U.S.C. 103 as being unpatentable over Zhang US 20150152099 AND Despande WO 2017182916 A1 is maintained.  Applicants’ representative argues a patentability standard that appears to be that of the European Union or those under the Patent Cooperation Treaty (Remarks, Page 7 “III inventive step”).  The law and legal standards applied in foreign patent offices do not obviate applicant’s burden to comply with the relevant patent statutes of the United States.  There is also reference to a rejection based upon 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant's representative argues that the compounds in Zhang are “completely different” and that the Figure 2 of Zhang does not include deutetrabenazine (Remarks, Page 8, ¶1). This is factually incorrect.  As explained in the rejection by reference to specific pages and Formula of Zhang, the examples of Zhang are drawn to the preparation of deutetrabenazine.  There is no structural difference between the compounds of Zhang and those of the instant claims.  Figure 2 may represent a more generic description of a broader disclosure, however the portions of Zhang cited in the rejection teach the process of the instant claims to prepare deutetrabenazine
Applicant's representative argues, “Therefore, differently from the claimed invention, D1 does not discloses [sic] triethylamine as base; equally, the claimed invention does not claim Sodium tert-butoxide as base.” (Remarks, page 8, ¶3).  This statement lacks the necessary factual predicate. Claim 1 step i) is drawn to a reaction “in the presence of base”.   Triethylamine is only a limitation of claims 7 and 12.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The rejection also explains that Zhang teaches trialkylamines as bases for the reaction, “Regarding claim 12, according to paragraph [0018], in addition to Na+ 
The applicant’s representative argues that the prior art does not teach the use of deuterated methanol for the step (ii) (Remarks page 12), however Despande teaches the methylation reaction step ii) on the benzylquinoline compound (III) “with a source of deuterated methyl” on page 5 in the fifth embodiment II).  Various source of deuterated methyl are listed in the third paragraph of page 7,  the first listed is “deuteriated methanol” and in the examples deuterated methanol is used.
The applicant’s representative argues that while the prior art teaches phosphorous oxychloride as dehydrating agent the prior art does not teach the use of phosphorous pentachloride or thionyl chloride as a dehydrating agent.  Where a claim reads on multiple embodiments in the alternative Markush format, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009) (the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8, 10-13, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites the limitation "process of formula for the preparation of d6-N(2-3,4-dimethoxy-phenyl)-ethyl)formamide compound of formula IV comprising" in claim 1 there is no description of a process of making formula IV other than those of steps (i) and (ii).  There is insufficient antecedent basis for this limitation in the claim and it is unclear.  It may be that applicant intended to specify that the methylation occurs with deuterated methanol, which could be accomplished by simply stating, “wherein the deuterated methanol is selected from CD3OD or CD3OH”.  If this is the intention this claim is the same scope of claim 2 and would be appropriately objected to as a duplicate claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10-13, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 20150152099 AND Despande WO 2017182916 A1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2)	Ascertaining the differences between the prior art and the claims at issue.
3)	Resolving the level of ordinary skill in the pertinent art.
4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

1)	Determining the scope and contents of the prior art:  
Zhang teaches the process of the instant claims.  Step i) where the formamide of Formula III is prepared from dopamine hydrochloride, is Example 1 of Zhang on page 11 paragraph [0221] ff. Ethyl formate is the formylating reagent and the base is sodium t-butoxide.  In step ii) where the product formamide is methylated with deuteriomethanol, Zhang uses MeI at page 12. Step iii) is disclosed on page 13 second column paragraph [0230] ff. where phosphorus oxychloride (AKA Phosphoryl chloride) was used as dehydrating agent.  Step iv) is described by Zhang at page 17 column 2 Example 3, paragraph [0236] ff and conducted in methanol and water and mixtures thereof (page 18).
Despande teaches the methylation reaction step ii) on the benzylquinoline compound (III) “with a source of deuterated methyl” on page 5 in the fifth embodiment II).  Various source of deuterated methyl are listed in the third paragraph of page 7,  “deuteriated methanol, deuteriated methoxy (di phenyl) phosphine, deuteriated trimethoxy phosphine, deuteriated trimethyl sulfonium hydroxide, deuteriated dimethyl sulfate, deuteriated dimethyl carbonate, deuteriated methyl iodide, deuteriated methyl bromide, deuteriated methyl 2,2,2-trichloroacetate or deuteriated morpholine, 4-methyl, etc.”  Example 6 on page 10 uses “deuteriated methanol (3.75 kg) and triphenyl phosphine (8.16 kg) was added a solution of diisopropylazodicarboxylate (DIAD) (6.30 kg) in dichloromethane.”
2)	Ascertaining the differences between the prior art and the claims at issue.

3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the alternative reagent disclosed by Despande for the same purpose since they are expected to work the same. A person of ordinary skill in the art would have been motivated to do so based on the desire to obtain material more cheaply since methanol is cheaper than methyl iodide.  Moreover, methyl iodide is a powerful alkylating agent causing cancer, making it dangerous to handle, work with and transport. Regarding claim 12, according to paragraph [0018], in addition to Na+ tBuO-, “In certain embodiments, said base is selected from the group consisting 
of alkali metal alkoxides, alkali metal hydroxides, alkali metal hydrides, alkali metal carbonates, and trialkylamines.”  Triethylamine is the member of the last group.
Comments on claim 14, 16-20
6.  	 The prior art of Zhang teaches the Bischler-Napieralski reaction of the methylated dopamine derivatives, however claim 14 has the steps reversed and conducts the reaction directly on dopamine HCl, step (ii).  This is generally known in the art to be an ill-advised strategy, although such comments are rarely made directly.  This is because the reaction tends to produce complex mixtures and the products are oxidatively unstable and readily oxidize in air to the unsaturated isoquinoline.  Almost universally the hydroxy groups are protected for this reason before conducting the Bischler-Napieralksi reaction.  If the hydroxy substituted derivatives are desired as products the methoxy group or other protecting group is cleaved later in the sequence.  The paper to Solecka “New Derivatives of 3,4-Dihydroisoquinoline-3-carboxylic Acid with Free-Radical Scavenging, D-Amino Acid Oxidase, Acetylcholinesterase and Butyrylcholinesterase 
Conclusion
7.	Claims 14, 16-20 are allowed.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625